DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2021 has been entered.  Claims 1, 8, 11 and 17 are amended.  Claims 1-17 are pending.  

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a lighting apparatus comprising: a plurality of LED-based light sources to generate dimmable illumination at a plurality of different dimming levels; an occupancy sensor to detect a presence and an absence of an occupant within a sensing range of the lighting fixture, the occupancy sensor generating an occupancy sensor signal representative of: an active state in which the presence of the occupant is detected; and an inactive state in which the absence of the occupant is detected; an ambient light sensor to detect an ambient light level within an illumination range of the plurality of LED-based light sources, the ambient light sensor a controllably variable delay time in response to a signal from a remote device and (ii) the plurality of LED-based light sources based at least in part on the occupancy sensor signal and the ambient light sensor signal, wherein the controller: A) controls the plurality of LED-based light sources to generate the dimmable illumination at a first dimming level of the plurality of different dimming levels corresponding to the active state represented by the occupancy sensor signal and the ambient light level represented by the ambient light sensor signal; B) controls a countdown state in which the plurality of LED-based light sources generates the dimmable illumination at the first dimming level for the controllably variable delay time in response to the active state; andPage 2 of 11Application Serial No. 16/659,130 Amendment and Response with RCE dated December 29, 2021Reply to Office Action electronically transmitted June 30, 2021C) controls the plurality of LED-based light sources to generate the dimmable illumination at a second dimming level of the plurality of different dimming levels corresponding to the inactive state represented by the occupancy sensor signal and the ambient light level represented by the ambient light sensor signal.  The best prior art of record, Kit, discloses the claimed invention but fails to teach that the controller control a controllably variable delay time in response to a signal from a remote device.  Claims 2-10 are allowable in that they are dependent on, and further limit claim 1.
Regarding claim 11, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a lighting method comprising: A) detecting a presence and an absence of an occupant; B) generating an occupancy sensor signal based on A), the occupancy sensor signal representative of:  B1) an active state in which the presence of the occupant is detected; and B2) an inactive state in which the absence of the occupant is detected; and D) detecting an ambient light level; E) generating an ambient light sensor signal based on D), the ambient light sensor signal representative of the ambient light level within an illumination range of a plurality of LED light sources;Page 4 of 11Application Serial No. 16/659,130 Amendment and Response with RCE dated December 29, 2021Reply to Office Action electronically transmitted June 30, 2021F) generating a controllably variable delay time in response to a signal from a remote device; and G) generating dimmable illumination at a plurality of different dimming levels based at least in part on B) and E), and controllinq the controllably variable delay time in response to a signal from a remote device, wherein G) comprises: G1) generating the dimmable illumination at a first dimming level of the plurality of different dimming levels corresponding to the active state; G2) controllinq a countdowns state so as to qenerate the dimmable illumination at the first dimming level for the controllably variable delay time in response to the active state; and G3) generating the dimmable illumination at a second dimming level of the plurality of different dimming levels corresponding to the inactive state.  The best prior art of record, Kit, discloses the claimed invention but fails to teach that the lighting method include the steps of generating a controllably variable delay time in response to a signal from a remote device and controlling the controllably variable delay time in response to a signal from a remote device.  Claims 12-16 are allowable in that they are dependent on, and further limit claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875